984 So.2d 1281 (2008)
Ellen W. ROUNDTREE, Petitioner,
v.
Richard E. ROUNDTREE, Respondent.
No. 1D08-1540.
District Court of Appeal of Florida, First District.
June 27, 2008.
Richard M. Knellinger of The Law Offices of Richard M. Knellinger, P.A., Gainesville, for Petitioner.
Daniel T. O'Connell, Gainesville, for Respondent.
PER CURIAM.
The motion for disqualification of the presiding trial judge was timely and facially sufficient. Denial of the motion was error and we therefore grant the instant prohibition petition, remanding the cause to the circuit court with directions to enter an order of disqualification. The case shall be referred to the chief circuit judge for assignment of an alternate judge to preside over the cause.
PETITION GRANTED.
WOLF, THOMAS, and ROBERTS, JJ., concur.